ACCEPTED
                                                                                                             12-14-00323-CV
                                                                                                TWELFTH COURT OF APPEALS
                                                                                                              TYLER, TEXAS
                                                                                                      11/17/2015 10:29:32 AM
                                                                                                                   Pam Estes
                                                                                                                      CLERK


                                      M. KEITH DOLLAHITE
                                           A PROI'I!SSIONAL CORPORAn ON

M. KEITH DOLLAHITE                               THE TRAILS                        RECEIVED
                                                                                   JUDITII R. CARNF.s. IN CLA
A lIOmcy 81 Law                           5457 DONNYBROOK AVENUE             12th COURT      OF APPEALS
                                                                                        Certifled t.egel An iSl.nl
                                              TYLER, TEXAS 75703
                                               TEL (903) 581· 2110
                                                                                   TYLER, TEXAS
                                               FAX (903) 58 1-2 113          11/17/2015 10:29:32 AM
                                                                                    PAM ESTES
                                                                                       Clerk
                                          November 17,2015

Ms. Pam Estes                                                                                     11/17/2015
Clerk, Twelfth Court of Appeals
1517 West Front Street Suite 354
Tyler, Texas 75702

             Re:     No . 12-14-00323-CV; David Tubb, et al. v. Aspect International, Inc., et al.

Dear Ms. Estes:

       I'm writing to provide the citation to a case on repudiation that I mentioned today in
oral argument, which is not cited in the briefs. The case is Adams v. Eastex Fin. Co., 379
S.W.2d 355 (Tex. Civ. App. - Tyler 1964, no writ).

             Thank you for your assistance in providing this information to the Court.

                                                   Sincerely yours


                                                  \ L()-~
                                                   M. Keith Dollahite

MKD:jrc
Enclosures

cc:          Mr. Greg Smith
             Mr. Trey Yarbrough